        Case 1:17-cr-00391-PGG Document 137 Filed 12/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                               ORDER

MICHAEL VOLLER,                                                 17 Cr. 391 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               During the Rule 11 proceeding before Magistrate Judge Fox on November 13,

2017, Defendant Michael Voller waived his right to indictment. (Plea Hearing Tr. (Dkt. No.

134) at 4-5) Accordingly, the Clerk of Court is directed to docket the (S1) Information.

Dated: New York, New York
       December 14, 2020
